Per Curiam.

The appellant, who was paid for the various items of service performed by her, and not a stated salary, conducted her work in a room rented at her own expense, and employed and paid three girls to assist her therein at wages ranging from $3 to $6 per week. Under these circumstances she was not an employee, but a contractor, and, therefore, was neither entitled to extra costs, nor to an execution against the person.
Present: Beekman, P. J., Gildebsleeve and Giegerich, JJ.
Judgment affirmed, with costs.